                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOE ALBERT RAUCH,

                       Plaintiff,

               v.                                             Case No. 21-cv-0309-bhl

PEREZ-GEREN, et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Joe Albert Rauch is a prisoner confined at the Waupun Correctional Institution

who is representing himself in this 42 U.S.C. §1983 case. On March 10, 2021, along with his

complaint, Rauch filed a motion for leave to proceed without prepaying the filing fee. The Prison

Litigation Reform Act applies to this case because Rauch was incarcerated when he filed his

complaint. That statute allows prisoners to proceed without prepaying the full filing fee if, when

funds exist, they pay an initial partial filing fee. 28 U.S.C. §1915. On March 16, 2021, the Court

ordered Rauch to pay an initial partial filing fee of $4.80 by April 15, 2021. Dkt. No. 6. The

deadline has passed, and Rauch has neither paid the fee nor explained to the Court why he is unable

to do so.

       IT IS THERFORE ORDERED that this case is DISMISSED without prejudice based

on Rauch’s failure to pay the initial partial filing fee. Because the dismissal is without prejudice,

Rauch may refile his complaint at a later date, subject to the relevant statute of limitations.

Alternatively, Rauch may file a motion to reopen the case within twenty-one days, explaining why

the Court should excuse his failure to timely pay the initial partial filing fee. Rauch must pay the




            Case 2:21-cv-00309-BHL Filed 04/22/21 Page 1 of 2 Document 7
initial partial filing fee or explain why he is unable to do so before the Court will consider a motion

to reopen the case.

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. §1915(b)(1), Rauch must pay

the $350 statutory filing fee. Accordingly, the agency having custody of Rauch shall collect from

his institution trust account the $350 statutory filing fee by collecting monthly payments from

Rauch’s prison trust account in an amount equal to 20% of the preceding month’s income credited

to the prisoner’s trust account and forwarding payments to the Clerk of Court each time the amount

in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The payments shall be

clearly identified by the case name and number assigned to this action. If Rauch is transferred to

another institution, the transferring institution shall forward a copy of this Order along with

Rauch’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where Rauch is located.

       Dated at Milwaukee, Wisconsin this 22nd day of April, 2021.

                                               BY THE COURT:


                                               s/ Brett H. Ludwig
                                               BRETT H. LUDWIG
                                               United States District Judge




                                                  2

           Case 2:21-cv-00309-BHL Filed 04/22/21 Page 2 of 2 Document 7
